Title: From John Adams to the President of Congress, 12 June 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 12 June 1781. RC in John Thaxter’s hand PCC, No. 84, III, f. 209–217. printed : Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:495–498.
John Adams provided an English translation of a piece that originally appeared in a Dutch newspaper, probably the Gazette d’Amsterdam, but also was printed serially in the Gazette de Leyde of 15, 22, and 29 June. The article noted the accomplishments of the recently adjourned States of Holland, which included its consent to expand the army and approval of a loan to finance the arming and protection of the Dutch East India Company’s vessels. The author then turned to a petition presented to the States on 6 June by merchants of Dordrecht, Haarlem, Amsterdam, and Rotterdam trading with Surinam. The petitioners, who also sought William V’s support, requested that the strongest possible efforts be made to protect the remaining Dutch colonial commerce because of its importance to the nation’s economy. The article noted that the petition had been referred to the colleges of the Admiralty for consideration.
